           Case 1:18-cv-05092-GHW Document 106 Filed 06/19/20 Page 1 of 1
                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                   DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                   DATE FILED: 6/19/2020
-----------------------------------------------------------------X
DAMIEN REYES,                                                    :
                                                                 :
                                                  Plaintiff, :
                                                                 :    1:18-cv-05092-GHW
                              -v -                               :
                                                                 :           ORDER
RIVERBAY CORPORATION,                                            :
                                                                 :
                                               Defendant. :
---------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
        A jury trial in this matter will begin on Monday, January 25, 2021, at 9:00 a.m. The Court

will hold a final pretrial conference in this case on Friday, December 4, 2020 at 3:00 p.m. Both

the final pretrial conference and the jury trial will be held in Courtroom 12C of the United States

District Court for the Southern District of New York, Daniel Patrick Moynihan U.S. Courthouse at

500 Pearl Street, New York, New York 10007.

        The parties are directed to submit the following materials no later than October 15, 2020:

(1) the joint pretrial order and other submissions permitted or required under Rule 5 of the Court’s

Individual Rules of Practice in Civil Cases, (2) a proposed brief, mutually acceptable description of

the case, to be read to the venire, and (3) a proposed brief, mutually acceptable overview of the

applicable law, to be read to the jury as part of the Court’s initial instructions prior to opening

statements.

        SO ORDERED.

   Dated: June 18, 2020                               _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge
